FILED
                           NOT FOR PUBLICATION                              APR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SOUTHERN CALIFORNIA DARTS                        No. 12-55951
ASSOCIATION, a California
unincorporated association,                      D.C. No. 2:12-cv-01899-RGK-
                                                 JCG
              Plaintiff - Appellee,

  v.                                             MEMORANDUM *

SOUTHERN CALIFORNIA DARTS
ASSOCIATION, INC., a California
corporation and DINO M. ZAFFINA, an
individual,

              Defendants - Appellants.



SOUTHERN CALIFORNIA DARTS                        No. 12-56173
ASSOCIATION, a California
unincorporated association,                      D.C. No. 2:12-cv-01899-RGK-
                                                 JCG
              Plaintiff - Appellee,

  v.

SOUTHERN CALIFORNIA DARTS
ASSOCIATION, INC., a California
corporation,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
               Defendant,

  and

DINO M. ZAFFINA, an individual,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted March 7, 2013 **
                                Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and WOLF, Senior District
Judge.***

        Appellants Dino M. Zaffina and Southern California Darts Association, Inc.

appeal the district court's April 23, 2012 order issuing a preliminary injunction

against them. Zaffina also appeals the district court’s order of June 22, 2012, in

which the court declined to reconsider its decision to issue a preliminary

injunction. The appeals were filed on May 22, 2012 and June 25, 2012,

respectively, and submitted on the briefs on March 7, 2013.




         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Mark L. Wolf, Senior District Judge for the U.S.
District Court for the District of Massachusetts, sitting by designation.
      On April 2, 2013, the district court entered final judgment for

plaintiff-appellee Southern California Darts Association. The district court vacated

the preliminary injunction it had issued, and replaced the preliminary injunction

with a permanent injunction.

      “[W]here a permanent injunction has been granted that supersedes the

original preliminary injunction, the interlocutory injunction becomes merged in the

final decree . . . .” In re Estate of Ferdinand Marcos Human Rights Litig., 94 F.3d

539, 544 (9th Cir. 1996) (alteration in original) (quoting Cont'l Training Servs.,

Inc. v. Cavazos, 893 F.2d 877, 880 (7th Cir. 1990)); Burbank-Glendale-Pasadena

Airport Auth. v. City of Los Angeles, 979 F.2d 1338, 1340 n.1 (9th Cir. 1992). In

such cases, any interlocutory appeal from the preliminary injunction becomes

moot, and “the appeal from the interlocutory preliminary order is properly

dismissed.” In re Estate of Ferdinand Marcos, 94 F.3d at 544 (quoting Cont’l

Training Servs., 893 F.2d at 880); S.E.C. v. Murphy, 626 F.2d 633, 637 n.1 (9th

Cir. 1980).

      We are, therefore, dismissing these appeals as moot. This panel shall retain

jurisdiction over any appeals that may be filed from the district court’s final

judgment and permanent injunction.1

      DISMISSED.


      1
             This disposition resolves the recently filed Appellee’s Motion for
Dismissal of Appeal as Moot (Docket Entry 32-1).